    



EXHIBIT 10.64

PORTIONS OF THIS EXHIBIT 10.64 MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Deirdre Miles-Graeter
CK Jeanswear World — Store License
8 Dec 2000/6 Sep 01/
13 Nov 01 /3 Dec 01 /16 Jan 02
6 March 2002

[spacer.gif] Calvin Klein

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] CK Jeanswear
N.V.
Olympic Palaza, 1st floor
Fred. Roeskestraat 123.
1076 EE Amsterdam [spacer.gif] CK Jeanswear Asia Limited
Tower 1, The Gateway, Suite 3596
25 Canton Rd., TST, Hong Kong [spacer.gif] CK Jeanswear Europe S.p.a.
Via Provinciale Lucchese,181/11
50019 Sest Fiorentino
Italy [spacer.gif]

Re: ‘‘CK/Calvin Klein Jeans Stores’’ — Europe and Asia

Ladies and Gentlemen:

CK Jeanswear N.V. (‘‘CKJNV’’) and Calvin Klein, Inc. (‘‘CKI’’) previously
entered into a store license relating to the firm of the logo ‘‘CK/Calvin Klein
Jeans’’, which was subsequently (12 Jan 99) assigned as to ‘‘Asia’’ to CK
Jeanswear Asia Limited (‘‘CKJ Asia’’), and which was subsequently (2 Jan 98)
sublicensed as to ‘‘Europe’’ to CK Jeanswear Europe S.p.A. (‘‘CKJ Europe’’).
This confirms that each of CKJNV, CKJ Asia and CKJ Europe, each respectively
‘‘Operator’’ as applicable, and CKI have agreed as follows, effective upon
execution of this amended and restated agreement as of 1 September 2001:

1. (a) CKI hereby grants to Operator a license to use the trademark in the form
of the logo ‘‘CK/Calvin Klein Jeans’’ (‘‘Mark’’) on and in connection with the
operation of a *** as defined in the amended and restated license agreement
dated as of 1 January 1997 between CKI and CK Jeanswear Europe S.p.A., as
amended to include *** as defined on the date hereof in the amended and restated
license agreement dated as of 1 January 1997 between CKI and CK Jeanswear Asia
Ltd. (‘‘CK Jeans A’’) (‘‘the Master Asia License’’), and (iii) ***, hereinafter
the ‘‘Territory’’; for the sole purpose of selling therein at *** (as
hereinafter defined). Operator will sell *** All use by Operator of the Mark is
subject to CKI’s prior approval. Operator will promptly, following execution of
this Agreement, deliver to CKI a proposed plan for any and each jurisdiction in
the Territory, in which it desires or intends to open Stores, for CKI’s review,
recommendations and in all instances reasonable prior approval. *** to be
covered by such plans and opened in the ‘‘Territory’’ defined in the Master
Europe License (the ‘‘Europe Territory’’) will *** Operator shall provide CKI
annually, not later than *** Operator is required to ***

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
Total Additional [spacer.gif]   *** [spacer.gif]   ***  [spacer.gif]   ***  ***
[spacer.gif]   ***  [spacer.gif]   ***  *** [spacer.gif]   ***  [spacer.gif]  
***  *** [spacer.gif]   ***  [spacer.gif]   ***  [spacer.gif]

Operator is to itself *** However, CKI shall permit Operator, and Operator will
***

(b) For purposes hereof, Merchandise shall consist only of ‘‘Articles’’ as
respectively defined in the Master Europe License and the Master Asia License.

(c) CKI reserves the right to ***

(d) Notwithstanding the provisions of *** Section 1(a)(ii) above, Operator shall
be permitted to *** Any and all such Stores shall be considered ‘‘Stores’’ for
the purposes of this Agreement, and shall be subject to the prior approval of
CKI as to the ***, and shall be subject to all the terms of this Agreement
including but not limited to *** Operator shall not be permitted to sublicense
the rights under this Section 1(d) to any unaffiliated third party.

2. (a) CKI shall have the right to approve the number and each specific location
of each Store (prior to the execution of any lease or other commitment), and to
approve the design, signage, layout, fixtures and decoration of each such Store
and to designate the architect or Store planner utilized in connection with the
build-out of each such Store (as set forth below), as well as all packaging,
Store tags or labels, business


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



materials (including business cards), advertising and promotional materials so
as to ensure that the same are of the highest quality, and are consistent with
the ‘‘Calvin Klein’’ image. Operator recognizes that CKI will grant such
approvals as to location and number subject to and consistent with its other
programs for related retail outlets, and only if such locations are reflected in
the plan(s) approved pursuant to Section 1(a).

Operator recognizes that its public actions and statements con affect the image
of CKI, the Mark, the Merchandise and other trademarks used by CKI and/or its
licensees and other designees, CKI’s other licensees and their respective
products. Accordingly, (i) the use and release by Operator of any and all
advertising, promotional or publicity material (including press releases and
other public relations media events) and (ii) any other corporate release, data
or information which Operator has reason to believe might become public and, if
so, could affect such image, will be prepared or conducted in consultation with
and subject to the prior approval of CKI’s Public Relations Department. After
any such approval, Operator will not modify such approved material or activities
in any respect, without CKI’s prior approval. CKI shall have the right to
inspect each Store to ensure compliance with this Agreement. Operator shall
co-operate with CKI in any such inspection, shall promptly take steps to correct
all deficiencies as noted by CKI during or following such inspection and will
bear the expense of any follow up inspection.

(b) Operator will:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  bear all costs incurred in
connection with development, build-out and operation of the Stores, including
without limitation: (A) travel and other expenses and costs of CKI’s designated
architect and/or Store planner who will design or approve the design of the
Stores; (B) out-of-pocket expenses, travel expenses and per diem expenses of CKI
personnel, including without limitation design, Store planning, Store opening
set-up, on-site inspections and visual display; (C) remit to CKI ***

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  conduct and operate the Stores in
accordance with all applicable health, safety, occupancy, tax and other
governmental laws, rules and regulations;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  maintain the Stores in a sanitary
condition and in good repair at all times, and in accordance with the design,
Store set-up (merchandising) and visual display specifications, standards and
guidelines of CKI, and refurbish the Stores as may be reasonably necessary in
order to keep the Stores in an up-to-date condition;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  employ only competent, trained and
exemplary personnel (and provide for dress codes and uniforms for the same)
including a General Manager for all retail operations hereunder as well as Store
managers, all subject to CKI’s ongoing approval;

[spacer.gif] [spacer.gif] [spacer.gif] (v)  retain public relations personnel or
consultants to promote the Mark and the Stores under the supervision of and as
approved by CKI and its public relations personnel;

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  purchase a supply of Merchandise
for each Store which constitutes, in the reasonable opinion of CKI, a
representative collection and which will satisfy consumer demands;

[spacer.gif] [spacer.gif] [spacer.gif] (vii)  prepare and deliver to CKI ***

[spacer.gif] [spacer.gif] [spacer.gif] (viii)  not dispute or otherwise allege
wrongful termination (except in the case of a bona fide dispute as to whether
Operator is or was in breach), in the event this Agreement is terminated by CKI
due to Operator’s breach or default; and

[spacer.gif] [spacer.gif] [spacer.gif] (ix)  keep confidential all material,
data and proprietary information of CKI, which shall include but not be limited
to the design and decor specifications and prototypes utilized in connection
with the Stores.

(c) Operator will expend such amounts for advertising and promotion and public
relations event (which shall be subject to the approval of CKI) as are
reasonable and appropriate in connection with Operator’s exploitation of the
license granted hereby, but not less than *** during such Annual Period.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



(d) Upon reasonable prior written notice, CKI and its representatives may, no
more than once each year unless good cause is shown, examine the books and
records (and any and all underlying data) of Operator during the term of the
Agreement, and for a period of three years following termination hereof. Such
books, records and data will be maintained for at least three years following
the year to which they relate.

3. (a) Operator acknowledges that; (i) Calvin Klein Trademark Trust (‘‘CKTT’’)
CKTT is the owner, and CKI is a beneficial owner, of all right, title and
interest in and to the Mark and the goodwill attached or will become attached
thereto (including goodwill arising from advertising expenditures applicable to
the grant hereunder); (ii) all use thereof by Operator will inure to the benefit
of CKTT; and (iii) CKTT and/or CKI retains all rights to use and to grant others
the right to use the Mark except as specifically granted to Operator herein.
Operator will not do or permit to be done anything which will detract from the
value or reputation of the Mark and do all things which may reasonably be
required by CKI in order to confirm CKI’s beneficial ownership and CKTT’s
ownership of the Mark.

(b) In the event Operator learns of any infringement or imitation of the Mark or
use by any person of a trademark similar to the Mark, it will immediately notify
CKI. Operator will cooperate with CKI in any action taken by CKI to protect its
rights and those of CKTT in and to the Mark. Operator will take no such action
itself without prior written approval of CKI.

4. Operator will indemnify and save CKTT, CKI and Calvin Klein harmless from any
and all claims that may arise or be asserted against either of them from
Operator’s use of the Mark, Operator’s sale of the Merchandise or Operator’s
establishment, ownership or operation of the Store, and all costs and expenses,
including reasonable counsel fees, incurred in connection with defense of the
same. Operator will procure and maintain insurance as reasonably required by CKI
in order to insure the property and contents of the Store and its operations,
and from liability claims as referred to herein.

5. (a) The term of this Agreement shall commence of the date hereof and shall
continue in effect through the current initial term (through 31 December 2005),
and renewal term(s) if any of the Master Europe License as to the ‘‘Territory’’
referred to in Section 1(a)(i), subject to compliance with the exploitation and
Store roll-out requirements noted in Section 1 hereof, and shall terminate
automatically and forthwith as to such ‘‘Territory’’ or termination of the
Master Europe License above and the current initial term, and renewal term(s) if
any of the Master Asia license as to the ‘‘Territory’’ referred to in Section
(a)(ii) and (iii) above, and shall terminate automatically and forthwith as to
such ‘‘Territory’’ on termination of the Master Asia License.

(b) Except as set forth otherwise in this section, in the event of any *** If
Operator files a bankruptcy petition, is adjudicated a bankrupt or becomes
involved in a bankruptcy or insolvency proceeding, this Agreement will terminate
automatically and forthwith. ***

(c) Upon termination of this Agreement, Operator will immediately discontinue
use of the Mark in connection with the Stores, will alter the interior and
exterior of the Stores so as to distinguish them from their former appearance
and will dispose of any inventory of Merchandise, on a non-exclusive basis, only
in the ordinary course of business, or otherwise as specifically directed by
CKI, for a period not to exceed 90 days following the date of such termination.
No such disposal may occur unless Operator provides CKI with a detailed schedule
of its inventory, certified by its chief financial officer in form and content
satisfactory to CKI, within 30 days following termination of this Agreement.
Notwithstanding the foregoing, CKI has the option, exercisable by written notice
sent either prior to or not later than 30 days following the date of
termination, to have any Store, and Operator’s entire interest therein, assigned
to it, (A) if such termination is due to breach by Operator at the lower of (i)
the net depreciated cost to Operator and (ii) the then current market value of
such Store, including the lease thereof and the improvements therein, or (B) if
for other reasons (or upon expiration), at the then current market value of such
Store, including the lease and the improvements therein.

6. Each party to this Agreement is an independent contractor and nothing herein
contained and no action arising from or relating to this Agreement shall be
construed to constitute the parties as joint venturers or either as agent of the
other.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



7. No waiver, express or implied, of any provision of this Agreement, or of any
breach or default hereof, shall constitute a continuing waiver hereof except as
expressly provided in a writing signed by the waiving party.

8. (a) Neither this Agreement or any rights granted hereunder may be assigned or
otherwise transferred by Operator, except as agreed on by CKI. Any sublicense
agreement shall be in the form attached hereto with only such modifications as
CKI may approve in advance; and the selection (identity) of any sublicensee
shall also be subject to CKI’s prior approval. *** The existing provisions of
the existing sublicenses which may conflict with the preceding sentence are
excepted.

( b) If Corrado and Marcello Fratini cease to have the power directly or
indirectly to elect or cause the election of at least a majority of Operator’s
directors and direct the management and operations of Operator, CKI may
immediately terminate this Agreement by written notice. Operator will provide
CKI with at least 20 days’ prior notice of any event or transaction that would
activate the right of termination provided in the preceding sentence. Except as
provided above, this Agreement shall inure to the benefit of and shall be
binding upon the parties and their respective successors and assigns.

9. This Agreement shall be considered as having been entered into in the State
of New York and shall be construed and interpreted in accordance with the laws
of that state applicable to agreements made and to be performed therein.
However, disputes regarding the Mark shall be resolved in accordance with the
Federal trademark laws and related laws, statutes, rules and regulations of the
United States unless there are no Federal laws, statutes, rules or regulations
dispositive of such a dispute, in which case such dispute shall be resolved in
accordance with the laws of the State of New York. Operator represents and
warrants that it is not entitled to immunity from judicial proceedings commenced
in the State of New York, U.S.A. (whether relating to state laws or federal
laws) and expressly agrees that, should any judicial proceedings be brought, it
will not claim any immunity from such proceedings and that they shall be brought
In New York, New York and shall be conducted in English. Operator irrevocably
submits to the jurisdiction of the courts of the State of New York and/or the
federal courts located therein and waives the right to contest such jurisdiction
and to the laying of venue in such courts. Operator is completing forms relating
to the appointment of the Corporation Services Company to act as its agent for
service relating to any dispute or adjudication hereunder, simultaneously with
the execution of this Agreement and will maintain such appointment throughout
the term of this Agreement (including extensions, renewals and the non-exclusive
inventory disposal period referred to herein).

If the foregoing fully and accurately sets forth our understanding with regard
to the subject matter hereof, please so signify by signing below where
indicated.

[spacer.gif] Very truly yours,

[spacer.gif] CALVIN KLEIN, INC.

[spacer.gif] By:/s/ Illegible  

Agreed to:

CK JEANSWEAR N.V.

By: /s/ Illegible  

CK JEANSWEAR ASIA LIMITED

By: /s/ Illegible  

CK JEANSWEAR EUROPE S.P.A.

By: /s/ Illegible  


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



SCHEDULE 1(d)
OUTLET

***


--------------------------------------------------------------------------------
